 Case 19-40658          Doc 198      Filed 09/14/20 Entered 09/14/20 15:59:13            Desc Main
                                     Document      Page 1 of 17



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


 In re:
                                                                                           Chapter 7
 Scheherazade, Inc.,                                                            Bankruptcy 19-40658

                                  Debtor.


                                    NOTICE OF SETTLEMENT



TO:       The United States Trustee, all creditors, and other parties in interest.

        On October 7, 2020, or as soon thereafter as the transaction may be completed, the trustee
of the estate will settle a controversy as follows:

The trustee alleges that within 90 days before the petition date, Gemco International, Inc received a
total of $32,000 from the debtor. The trustee asserts that the transfers to Gemco are avoidable as a
preference under 11 U.S.C. § 547. Gemco has raised defenses, including that it had a security interest
in the proceeds from the sale of goods sent to the debtor from Gemco and that the payments were
made in the ordinary course of business. The trustee disputes these defenses.

To settle all claims against Gemco, it will pay $15,000 to the trustee, payable in four consecutive
monthly payments of $3,750, beginning October 1, 2020. Gemco’s proof of claim as currently filed
[Claim No. 31-2] is allowed; however, Gemco waives its ability to amend its claim or file another
claim under 11 U.S.C. § 502(h),

Provided the settlement is approved by the court and upon receipt of the settlement payment, the
parties release each other from any and all avoidance claims connected to this bankruptcy case.

The trustee believes the settlement is in the best interest of creditors. The cost to litigate the
defenses raised by Gemco would outweigh the benefit to the estate. The trustee requests that the
settlement be approved.

                                OBJECTION: MOTION: HEARING

       Under applicable rules, any objection must be in writing, be delivered to the trustee and
the United States Trustee, and be filed with the clerk, not later than 12:00 noon on the day before
the above date. If an objection is timely delivered and filed, the court will hold an expedited hearing
on the objection with reduced notice of the hearing. The hearing will be scheduled by the trustee
with notice by the trustee to the objecting party and the United States Trustee. If an objection is
made or an order is required, the undersigned trustee moves the Court for such orders as may be
necessary and appropriate.
Case 19-40658     Doc 198        Filed 09/14/20 Entered 09/14/20 15:59:13     Desc Main
                                 Document      Page 2 of 17




Clerk of Court                       United States Trustee      Nauni Manty, Trustee
United States Bankruptcy Court       1015 U.S. Courthouse       150 South Fifth Street
300 South Fourth Street              300 South Fourth Street    Suite 3125
301 U.S. Courthouse                  Minneapolis, MN 55415      Minneapolis, MN 55402
Minneapolis, MN 55415

Dated: September 14, 2020                   By: /e/ Nauni Manty
                                                Nauni Manty, Trustee
             Case 19-40658         Doc 198       Filed 09/14/20 Entered 09/14/20 15:59:13                 Desc Main
                                                 Document      Page 3 of 17




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

IN RE: SCHEHERAZADE, INC                                         CASE NO: 19-40658
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 7




On 9/14/2020, I did cause a copy of the following documents, described below,
Notice of Settlement




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 9/14/2020
                                                           /s/ Nauni J. Manty
                                                           Nauni J. Manty
                                                           Manty & Associates, P.A.
                                                           150 South Fifth Street, Suite 3125
                                                           Minneapolis, MN 55402
                                                           612 465 0990
                Case 19-40658           Doc 198        Filed 09/14/20 Entered 09/14/20 15:59:13                       Desc Main
                                                       Document      Page 4 of 17




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA

 IN RE: SCHEHERAZADE, INC                                               CASE NO: 19-40658

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 9/14/2020, a copy of the following documents, described below,

Notice of Settlement




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 9/14/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Nauni J. Manty
                                                                            Manty & Associates, P.A.
                                                                            150 South Fifth Street, Suite 3125
                                                                            Minneapolis, MN 55402
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   5 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
CASE INFO                                BHM CAPITAL LLC                         EMBELLIR GALLERY OF GEMS
1LABEL MATRIX FOR LOCAL NOTICING         785 WESTON RIDGE PARKWAY                750 MAIN ST
08644                                    CHASKA MN 55318-1202                    STE 111
CASE 19-40658                                                                    MENDOTA HEIGHTS MN 55118-3765
DISTRICT OF MINNESOTA
MINNEAPOLIS
MON SEP 14 13-31-15 CDT 2020



EATON HUDSON INC                         GALLERIA SHOPPING CENTER LLC            GEMCO INTERNATIONAL INC
3015 DUNES W BLVD                        CO FAEGRE BAKER DANIELS LLP             1660 HIGHWAY 100 S STE 578
STE 201                                  ATTN- COLIN DOUGHERTY                   ST LOUIS PARK MN 55416-1566
MOUNT PLEASANT SC 29466-8218             90 SOUTH 7TH ST STE 2200
                                         MINNEAPOLIS MN 55402-3924




K TAKAHASHI CO INC                       LDM COMPANY                             MICHAEL BONDANZA INC
250 E 54TH ST APT 12D                    SUITE 300                               CO MORRISON COHEN LLP
NEW YORK NY 10022-4812                   4517 MINNETONKA BLVD                    909 THIRD AVENUE
                                         ST LOUIS PARK MN 55416 UNITED STATES    NEW YORK NY 10022-4731
                                         55416-5411




                                         DEBTOR
RENEE LINDQUIST                                                                  WELLS FARGO VENDOR FINANCIAL SERV LLC
8680 MAGNOLIA TRAIL 212                  SCHEHERAZADE INC                        FKA G
EDEN PRAIRIE MN 55344-6677               3181 WEST 69TH STREET                   CO A RICOH USA PROGRAM FDBA IKON
                                         EDINA MN 55435                          FINANC
                                                                                 PO BOX 13708
                                                                                 MACON GA 31208-3708



EXCLUDE                                  6300 YORK AVE S                         AGLAM INC
MINNEAPOLIS                              102                                     2409 FROSTED GREEN LANE
301 DIANA E MURPHY US COURTHOUSE         EDINA MN 55435-2287                     PLANO TX 75025-6440
300 SOUTH FOURTH STREET
MINNEAPOLIS MN 55415-1320




AGLAM INC                                AMY HAN                                 ATT
4651 LOUIS AVE                           249 1ST AVE SOUTH                       PO BOX 6416
LOS ANGELES CA 91316-3924                SOUTH ST PAUL MN 55075-2302             CAROL STREAM IL 60197-6416




ABBOT JEWELRY SYSTEMS INC                ADAM ALTMAN                             ALICIA SCHAAL
3 CORPORATE DRIVE                        901 NORTH THIRD STREET SUITE 140        2919 BUCHANAN STREET NE
SUITE 215                                MINNEAPOLIS MN 55401-1169               MINNEAPOLIS MN 55418-2208
SHELTON CT 06484-6252




ALLIE HAFEZ                              AMANDA MORAN                            AMDEN JEWELRY
PO BOX 270534                            7206 STEWART DRIVE                      550 S HILL ST
MINNEAPOLIS MN 55427-6534                EDEN PRAIRIE MN 55346-3248              SUITE 950
                                                                                 LOS ANGELES CA 90013-2429




AMDEN JEWELRY INC                        AMENTA                                  AMERICAN EXPRESS NATIONAL BANK
550 S HILL ST SUITE950                   106901 S SAM HOUSTON PARKWAY            CO BECKET AND LEE LLP
LOS ANGELES CA 90013-2429                SUITE 100                               PO BOX 3001
                                         HOUSTON TX 77071                        MALVERN PA 19355-0701
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   6 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
AMERICAN GEM SOCIETY                     AMY ANDERSON                            AMY J ANDERSON
8881 W SAHARA AVE                        5725 36TH AVE S                         5725 36TH AVE S
LAS VEGAS NV 89117-5865                  MINNEAPOLIS MN 55417-2907               MINNEAPOLIS MN 55417-2907




ANDREA REISS                             ANDREW A GREEN                          ANN BROSCIOUS
8325 LABONT WAY                          COTTRELL GREEN PA                       4523 SHORELINE DRIVE
EDEN PRAIRIE MN 55344-4425               2287 WATERS DR                          SPRING PARK MN 55384-9755
                                         MENDOTA HEIGHTS MN 55120-1363




ANNA FIESER                              ASSAEL INC                              BEVERLY DANN
1002 VIRGINIA ST                         589 5TH AVE                             100 3RD AVE S
SAINT PAUL MN 55117-5136                 1154                                    APT 2602
                                         NEW YORK NY 10017-4711                  MINNEAPOLIS MN 55401-2722




BHM CAPITAL LLC                          BARBARA A WEST                          BARBARA ANN WEST
MESSERLI KRAMER PA                       17112 SANDY LANE                        17112 SANDY LANE
JOSEPH W LAWVER                          MINNETONKA MN 55345-3353                MINNETONKA MN 55345-3353
100 S FIFTH STREET 1400 FIFTH STREET T
MINNEAPOLIS MN 55402




BARBARA HAMILTON SUSTAD                  BARBARA TISEHART                        BARCLAY MASTER CARD
10618 SANOMA RIDGE                       1095 NENA COURT                         PO BOX 13337
EDEN PRAIRIE MN 55347-1169               STILLWATER MN 55082-4592                PHILADELPHIA PA 19101-3337




BECKY CANTLEBERRY                        BENY SOFER                              BENY SOFER INC
34346 45TH AVE                           555 FIFTH AVE                           65 ROOSEVELT AVENUE
MOTLEY MN 56466-2423                     NEW YORK NY 10017-2416                  SUITE 103A
                                                                                 VALLEY STREAM NY 11581-1106




BERNICK LIFSON PA                        BEST BUY VISA                           BETSY BOND
5500 WAYZATA BLVD                        PO BOX 78009                            3517 FEDERAL DR 303
SUITE 1200                               PHOENIX AZ 85062-8009                   EAGAN MN 55122-1374
MINNEAPOLIS MN 55416-1251




BETSY BOND                               BEVERLY DANN                            BLUE MOON PACKAGING
3517 FEDERAL DRIVE                       2701 N OCEAN BLVD                       PO BOX 24726
SAINT PAUL MN 55122-3509                 UNIT E301                               JACKSONVILLE FL 32241-4726
                                         BOCA RATON FL 33431-7015




BREMER BANK                              BRINKS                                  BRINKS GLOBAL SERVICES USA INC
6900 FRANCE AVE S                        PO BOX 677444                           580 5TH AVENUE
EDINA MN 55435-2002                      DALLAS TX 75267-7444                    SUITE 400
                                                                                 NEW YORK CITY NY 10036-4725
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   7 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
BRUCE CUMMINGS                           CARLA CORPORATION                       CARMEN BERSTAD
4012 LORD LYON DR                        33 SUTTON AVE                           25288 W MEADOW LAKE DR
GIBSONIA PA 15044-9722                   EAST PROVIDENCE RI 02914-3400           DETROIT LAKES MN 56501-7224




CAROLINE BANKS                           CATHERINE SCHURMAN                      CHERIE Y ZACHARY
4271 SHERIDAN AVE SOUTH APT 408          18117 VALLEY VIEW ROAD                  10223 UPTON PLACE
MINNEAPOLIS MN 55410-1624                EDEN PRAIRIE MN 55346-4128              BLOOMINGTON MN 55431-2879




CLOWNING AROUND                          CUSTOM BUSINESS FORMS                   CYNTHIA WIZNER
CO DORIS LANE                            210 EDGE PLACE NE                       8970 HILLOWAY ROAD
8320 KARL RIDGE ROAD                     MPLS MN 55418-1153                      EDEN PRAIRIE MN 55347-2425
LINCOLN NE 68506-7316




CAMILLA CARLSON                          CANON FINANCIAL SERVICES INC            CAPITAL ONE
25440 SMITHTOWN ROAD                     EISENBERG GOLD AGRAWAL PC               PO BOX 6492
SHOREWOOD MN 55331-8443                  1040 NORTH KINGS HIGHWAY                CAROL STREAM IL 60197-6492
                                         SUITE 200
                                         CHERRY HILL NJ 08034-1925




CAPITAL ONE BANK USA NA                  CARLA CORPORATION                       CAROL J PETERSON
BY AMERICAN INFOSOURCE AS AGENT          PO BOX 14192                            3146B FARNUM DR
PO BOX 71083                             EAST PROVIDENCE RI 02914-0192           EAGAN MN 55121-1921
CHARLOTTE NC 28272-1083




CAROL SCHUETTE                           CAROLINE BASSETT                        CARRIE BELL
13230 KERRY LANE                         4042 ABBOT AVE S                        17038 SADDLE WOOD
EDEN PRAIRIE MN 55346-3140               MINNEAPOLIS MN 55410-1001               MINNETONKA MN 55345-2680




CATHERINE R KRUSE                        CATHERINE ZIMBA                         CATHY KRUSE
7692 SOUTH BAY DRIVE                     5454 MAYVIEW ROAD                       7692 SOUTH BAY DRIVE
BLOOMINGTON MN 55438-2900                MINNETONKA MN 55345-5935                BLOOMINGTON MN 55438-2900




CATIE SCHUMAN                            CENTRAL TELEPHONE SALES SERV            CHARDONNAY DIAMONDS LLC
29228 VALLEY VIEW ROAD                   12857 INDUSTRIAL PARK BLVD              7 EAST HURON STREET
EDEN PRAIRIE MN 55346                    MINNEAPOLIS MN 55441-3910               CHICAGO IL 60611-2290




CHARLOTTE OHANLON                        JPMORGAN CHASE BANK N A                 CHERIE ZACHARY
826 9TH STREET NW                        BANKRUPTCY MAIL INTAKE TEAM             10223 UPTON PLACE
ROCHESTER MN 55901-2660                  700 KANSAS LANE FLOOR 01                BLOOMINGTON MN 55431-2879
                                         MONROE LA 71203-4774
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   8 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
CINDY WIZNER                             CITY PAGES                              CLAIRE WHITE
8970 HOLLOWAY ROAD                       PO BOX 790445                           543 SAXONY COURT
EDEN PRAIRIE MN 55347-2425               SAINT LOUIS MO 63179-0445               CHASKA MN 55318-1471




CONNOISSEURS CORP                        CORPORATE FOUR INSURANCE                CORRIN ROBINSON
17 PRESIDENTIAL WAY                      7220 METRO BLVD                         249 6TH ST NE
WOBURN MA 01801-1040                     EDINA MN 55439-2133                     MINNEAPOLIS MN 55413-4202




CULLIGAN                                 DAVID MELDAHL CARLSON                   DEBRA CHESEN
DEPT 8511                                1003 BOSTON HILL ROAD                   7507 HAROLD AVENUE
PO BOX 77043                             EAGAN MN 55123-1539                     GOLDEN VALLEY MN 55427-4858
MINNEAPOLIS MN 55480-7743




DIANE YURECKO                            DOUGLAS J EDWARDS                       DAVI J WAGERS
9326 COLORADO RD                         22038 WILD RIDGE ROAD                   DAVID WAGERS CO CHARLES DAISY
BLOOMINGTON MN 55438-1506                ALBERT LEA MN 56007-4931                300 FORD ROAD 5
                                                                                 ST LOUIS PARK MN 55426-4806




DAVID M CARLSON                          DAVID YOUNG                             DEDE YURECKO
1003 BOSTON HILL ROAD                    13943 BIRCHWOOD AVE                     9326 COLORADO RD
EAGAN MN 55123-1539                      ROSEMOUNT MN 55068-3584                 BLOOMINGTON MN 55438-1506




DEBBIE CHESEN                            DEBORAH CLARK MATHEWS                   DEBRA ARONE
7507 HAROLD AVE                          6948 CAVANAUGH GREEN                    9724 XERXES ROAD
GOLDEN VALLEY MN 55427-4858              ROCKFORD MN                             BLOOMINGTON MN 55431-2466
                                         55373
                                         ROCKFORD MN 55373-9521




DIANE LOUISE HARAYDA                     DONNA BECK                              DOUGLAS EDWARDS
6701 THOMAS AVE S                        4700 LINWOOD CIRCLE                     22038 WILDRIDGE RD
RICHFIELD MN 55423-1958                  GREENWOOD MN 55331-9296                 ALBERT LEA MN 56007-4931




DOVES                                    EATON HUDSON JEWELRY ADVISERS           EFILIGREE INC
98 CUTTERMILL RD                         3015 DUNES WEST BLVD                    PO BOX 1588
SUITE 493                                SUITE 201                               MORRISTOWN NJ 07962-1588
GREAT NECK NY 11021-3006                 MOUNT PLEASANT SC 29466-8218




ELEMENT TECHNOLOGIES LLC                 ELITE DESIGN INC                        ELITE PROTECTIVE SERVICES INC
4470 W 78TH ST CIRCLE                    424 SUNSET DRIVE                        PO BOX 117
SUITE 200                                HALLANDALE FL 33009-6540                NEW LONDON MN 56273-0117
BLOOMINGTON MN 55435-5419
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   9 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
ELLEN HAWKINSON                          EMILY HAUGH                             ERIC WATKINS
623 N 8TH AVE                            301 14TH AVE N                          188 AMHERST STREET
PMB 184                                  HOPKINS MN 55343-7353                   SAINT PAUL MN 55105-1912
STURGEON BAY WI 54235-2131




ERIN E BRYAN                             ERIN M BARCLAY                          FIRST NATIONAL BANK OMAHA
DORSEY WHITNEY LLP                       3811 WOODBINE STREET                    PO BOX 2557
50 SOUTH SIXTH ST SUITE 1500             CHEVY CHASE MD 20815-4958               OMAHA NE 68103-2557
MINNEAPOLIS MN 55402-1553




FRANK SUNBERG                            FREDERICK GOLDMAN INC                   FREIDA ROTHMAN
3209 GALLERIA                            55 HARTZ WAY                            80 39TH STREET
1403                                     SECAUCUS NJ 07094-2425                  SUITE 601-23
MINNEAPOLIS MN 55435-2553                                                        BROOKLYN NY 11232-2604




GARY JOHNSON                             GABRIELLE CASEY                         GAIL BERMAN
7310 YORK AVE S                          1360 UNIVERSITY AVE 104420              11915 ST ALBANS HOLLOW DR
201                                      ST PAUL MN 55104-4086                   MINNETONKA MN 55305-3983
EDINA MN 55435-4729




GALLERIA SHOPPING CENTER LLC             GAYLE MEYER                             GEMCO
62810 COLLECTION CENTER DRIVE            8001 33RD AVE S                         1660 SOUTH HIGHWAY100
CHICAGO IL 60693-6281                    D468                                    SUITE 578
                                         BLOOMINGTON MN 55425-4639               ST LOUIS PARK MN 55416-1566




GEMS ONE CORPORATION                     GREGG EGGINTON                          GRETCHEN COHENOUR
16 WEST 46TH STREET                      18327 NICKLAUS WAY                      609 W 77TH ST
NEW YORK NY 10036-4503                   EDEN PRAIRIE MN 55347-3440              WINONA MN 55987




HAMILTON USA                             HANSEN CUSTOM JEWELERS                  HARVEY WEISS
PO BOX 72476161                          6440 FLYING CLOUD DR                    11988 PENDLETON COURT
PHILADELPHIA PA 19170-6161               115                                     EDEN PRAIRIE MN 55347-4945
                                         EDEN PRAIRIE MN 55344-3321




HELEN WINDER                             I REISS                                 IREISS CO INC
6533 PAMELL AVE                          45 NORTH STATION PLAZA                  45 N STATION PLAZA
EDINA MN 55435                           SUITE 406                               SUITE 406
                                         GREAT NECK NY 11021-5011                GREAT NECK NY 11021-5011




IPFS CORPORATION                         INDOFF INC                              JEAN JOHNSON
30 MONTGOMERY STREET                     PO BOX 842808                           9332 80TH AVE SW
SUITE 501                                KANSAS CITY MO 64184-2808               STEWARTVILLE MN 55976-8207
JERSEY CITY NJ 07302-3821
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  10 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
JOLEEN M MOEN                            JORDAN ALAN LARSEN                      JOSEPH YURECKO
790 WOODLAND DRIVE SE                    504 SOUTH 7TH ST                        JOE YURECKO
FOREST LAKE MN 55025-1622                OLIVIA MN 56277-1582                    315 CLOVERLEAF DR
                                                                                 GOLDEN VALLEY MN 55422-5106




JOSEPH YUREKO                            JUDITH H FREEBERG                       JACKIE GOLDARIS
315 CLOVER LEAF DRIVE                    8624 PINE HILL ROAD                     5701 WYCLIFFE ROAD
GOLDEN VALLEY MN 55422-5106              BLOOMINGTON MN 55438-1340               EDINA MN 55436-2264




JAMES CONWAY                             JANET DOUGLAS                           JANET POKORNY
4075 W 51ST ST                           5513 COUNTRYSIDE ROAD                   20329 ISLANDVIEW CIRCLE
209                                      EDINA MN 55436-2503                     LAKEVILLE MN 55044-4921
EDINA MN 55424-1410




JAYNE KENNELLY                           JEANNE KENADY                           JEFF YURECKO
14207 GLEN LAKE DR                       3964 PRINCETON AVE                      4532 RUTLEDGE AVE
MINNETONKA MN 55345-4978                 ST LOUIS PARK MN 55416-3019             EDINA MN 55436-1419




JEFFREY C ROBBINS ESQ                    JENNELLE R GOOODRIE                     JENNELLE R GOODRIE
AVISEN                                   10500 VIRGINIA CIR                      10500 VIRGINIA CIR
901 MARQUETTE AVE SUITE 1675             BLOOMINGTON MN 55438-2022               BLOOMINGTON MN 55438-2022
MINNEAPOLIS MN 55402-3275




JENNIFER SIMON                           JESSICA DANLER                          JESSICA POTTS
3209 GALLERIA                            14850 GILLASPIE RD                      320 EAST 152ND ST
1701                                     WAMEGO KS 66547-9343                    BURNSVILLE MN 55306-5008
EDINA MN 55435-2556




JEWELERS MUTUAL INSURANCE                JEWELERS SERVICE CO INC                 JEWELRY WORKS LLC
25804 NETWORK PLACE                      1300 GODWARD ST NE                      2502 HILLSBORO AVE N
CHICAGO IL 60673-1258                    MINNEAPOLIS MN 55413-1741               GOLDEN VALLEY MN 55427-3107




JO MUNDY                                 JODY HARDER                             JOLEEN MOEN
5500 GROVE STREET                        2800 BAILEY COURT                       790 WOODLAND DR SE
EDINA MN 55436-2212                      NEWPORT MN 55055-4500                   FOREST LAKE MN 55025-1622




JOYCE SWANSON                            JULIA JEVNICK                           JULIE JEVNICK
249 INTERLACHEN ROAD                     3508 IVY PLACE                          9487 MCGEE WAY
HOPKINS MN 55343-8525                    WAYZATA MN 55391-9746                   EDEN PRAIRIE MN 55347-3494
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  11 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
KAREN M TATE                             KATHLEEN DEYOUNG                        KELLI M DALY
6315 JAMES AVENUE SOUTH                  5224 KNOX S                             5520 GIRARD AVE S
RICHFIELD MN 55423-1229                  MPLS MN 55419-1042                      MPLS MN 55419-1651




KENNETH J ROBINSON                       KIR                                     KONSTANTINO INC
11383 ENTREVAUX DRIVE                    6525 GUN PARK DR                        CO DAVID H WANDER ESQ
EDEN PRAIRIE MN 55347-2862               SUITE 370-413                           DAVIDOFF HUTCHER CITRON LLP
                                         BOULDER CO 80301-3346                   605 THIRD AVE
                                                                                 NEW YORK NY 10158-3499




KAREN J DEKRO                            KAREN MOODY                             KAREN QUIST
4226 HARRIET AVE S                       2505 SKYBLUE CT                         3417 BRYANT AVE S
MINNEAPOLIS MN 55409 -1836               WHITE BEAR LAKE MN 55110-4770           MINNEAPOLIS MN 55408-4111




KAREN TATE                               KATE MAYBERRY                           KATE WALLIN
6315 JAMES AVE                           PO BOX 15                               1950 GRANT ALCOVE
RICHFIELD MN 55423-1229                  HAYWARD WI 54843-0015                   EAGAN MN 55122-2458




KATE WALTERS                             KATHERINE REYNOLDS                      KATHY WINNICK
18986 FIRETHORN PT                       23 HIGHVIEW TERRACE                     4680 OLD KENT ROAD
EDEN PRAIRIE MN 55347-2106               BLOOMFIELD NJ 07003-3121                DEEPHAVEN MN 55331-9267




KELLI WENTZ                              KERI SMASAL                             KEVIN DYBAL
3641 422ND AVE S                         9607 CHICAGO AVE S                      793 HAVENVIEW CT
MINNEAPOLIS MN 55406                     BLOOMINGTON MN 55420-4524               MENDOTA HEIGHTS MN 55120-1800




KEVIN DYBDAL                             KIM LEE                                 KONSTANTINO
793 HAVENVIEW CT                         14350 ROBIN ROAD NE                     3315 N 124TH ST
MENDOTA HEIGHTS MN 55120-1800            PRIOR LAKE MN 55372-1292                SUITE N
                                                                                 BROOKFIELD WI 53005-3105




LDM COMPANY                              LORI SANDBERG                           LAI CHING WOO
4517 MINNETONKA BLVD                     PO BOX 1125                             16965 GALLEON CIRCLE
STE 300                                  CHANHASSEN MN 55317-1125                ROSEMOUNT MN 55068-1993
MINNEAPOLIS MN 55416-5411




LAPP LIBRA THOMSON                       LAUREN GJOVIG                           LAVENDER MEDIA INC
120 S 6TH ST                             1215 HILLCOURT                          7701 YORK AVE S
SUITE 2500                               WILLISTON ND 58801                      SUITE 225
MINNEAPOLIS MN 55402-5155                                                        EDINA MN 55435-5884
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  12 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
LEDDEL DESIGNS                           LETHERT SKWIRA SCHULTZ                  LINDA GARETZ
675 MARINERS ISLAND BLVD                 170 E SEVENTH PLACE                     6300 YORK AVE S
400                                      SUITE 100                               102
SAN MATEO CA 94404-1062                  SAINT PAUL MN 55101-2361                EDINA MN 55435-2287




LINDA R GARETZ                           LINDA SCHILTZ                           LINDA STANDAGE
6300 YORK AVE S                          11957 TIFFANY LANE                      93846 VIKING WAY
102                                      EDEN PRAIRIE MN 55344-5384              STURGEON LAKE MN 55783-3534
EDINA MN 55435-2287




LINDA THIELEN                            LINEA BAUSSAN                           LISA A ESTLOW
11201 INDEPENDENCE AVE                   265 CESAR CHAVEZ ST                     100 SHASTA CIR W
CHAMPLIN MN 55316-3119                   SAINT PAUL MN 55107-2352                CHANHASSEN MN 55317-9470




LISA ERICKSON                            LISA ESTLOW                             LORI SCHAAR
3225 W 38TH ST                           100 SHASTA CIRCLE                       PO BOX 1125 CHANHASSEN
MINNEAPOLIS MN 55410-1158                CHANHASSEN MN 55317-9470                CHANHASSEN MN 55317-1125




LYNNE ASPNES                             MARTHA EK BELTZ                         MINNEAPOLIS GEMOLOGICAL SERVICES
PO BOX 261                               12415 TANAGER DR NW                     CO CARL WEIMER
PETOSKEY MI 49770-0261                   GIG HARBOR WA 98332-7865                1316 LIBERTY CT
                                                                                 NORTHFIELD MN 55057-2915




MAD MONKEYᤧ MEDIA                        MAGGIE HENJUM                           MARGARET BUCHANAN
PO BOX 302                               3224 WEBSTER AVE                        5400 VERNON AVE S
SAINT MICHAEL MN 55376-0302              ST LOUIS PARK MN 55416-2131             5400 VERNON AVE S APT 301 MN 55436
                                                                                 -2341




MARGARET KENNEALLY                       MARGARET MACRAE                         MARGARET MARSH
6220 W 34TH ST                           4940 DODD ROAD                          526 COUNTY ROAD 9 SE
1                                        SAINT PAUL MN 55123-2350                WILLMAR MN 56201-4749
ST LOUIS PARK MN 55416-2078




MARGARET THOMAS                          MARILYN J RUDD                          MARILYN PALMER
267 WEAVER ST                            141 EAST 105TH STREET CIR               1 RIVERCREST LANE
MANKATO MN 56001-4664                    MINNEAPOLIS MN 55420-5309               STILLWATER MN 55082-4258




MARILYN AND BILL KUEHL                   MARLENE PAULEY                          MARSHA SHOTLEY
1524 CREEK LANE                          5700 DUNCAN LANE                        13928 21ST ST N
NORTHFIELD MN 55057-3403                 EDINA MN 55436-1604                     STILLWATER MN 55082-1502
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  13 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
MARSHA UNTHANK                           MARTI BELTZ                             MARY ANN CAMPO
1014 W 53RD ST                           1901 PENN AVE                           510 W 53RD ST
MINNEAPOLIS MN 55419-1166                MINNEAPOLIS MN 55405-2210               MINNEAPOLIS MN 55419-1225




MARY BARND                               MARY JANE HASCHIG                       MARY JEANNE LEVITT
413 E 99TH ST                            4909 STEEPLECHASE CT                    1999 WELLSLEY AVE
BLOOMINGTON MN 55420-4951                EAGAN MN 55122-3046                     SAINT PAUL MN 55105-1619




MARY SONNEN                              MAXINE JEFFRIS                          MELANIE TSCHIDA
5920 OSGOOD ST S                         6629 LOGAN AVE S                        1134 IVY HILL DR
AFTON MN 55001-9679                      RICHFIELD MN 55423-2164                 MENDOTA HEIGHTS MN 55118-1829




MERYLL PAGE                              MICHAEL BONDANZA INC                    MICHAEL HENDERSON
2825 MONTERY PARKWAY                     10 EAST 36TH ST                         2783 WAGON WHEEL CURVE
ST LOUIS PARK MN 55416-3959              NEW YORK NY 10016-3302                  CHASKA MN 55318-1580




MIMI BAKER                               MINNEAPOLIS GEMOLOGICAL SERV            MOORE CREATIVE TALENT
3900 W 25TH ST                           1316 LIBERTY COURT                      3130 EXCELSIOR BLVD
MINNEAPOLIS MN 55416-3865                NORTHFIELD MN 55057-2915                MINNEAPOLIS MN 55416-4667




NSP DBAXCEL ENERGY                       NAMBE                                   NANCI KNOTT CO
PO BOX 9477                              200 W DEVARGAS ST                       280 SHEFFIELD ST
MINNEAPOLIS MN 55484-0001                SUITE B                                 MOUNTAINSIDE NJ 07092-2328
                                         SANTA FE NM 87501-2643




NANCY HEINERSCHEID                       NANCY MCDANIELS                         NANTAWAN LEWIS
3116 W LAKE ST                           1938 SHERIDAN AVE                       1225 LASALLE AVE
313                                      SAINT PAUL MN 55116-2657                2104
MINNEAPOLIS MN 55416-5258                                                        MINNEAPOLIS MN 55403-2332




INTERNATIONAL                            NICOLE J PAULBICK                       NICOLE J PAULBICK
NEW ITALIAN ART                          238 CRETIN AVENUE SOUTH 2               238 CRETIN AVE S
VIA TRIESTE 615048                       SAINT PAUL MN 55105-1259                2
VALENZA ITALY                                                                    SAINT PAUL MN 55105-1259




ODELIA JEWELRY                           OSCAR HEYMAN BROTHERS INC               PAULA MURRAY
62 W 47TH ST                             501 MADISON AVE                         710 KELSEY AVENUE 204
SUITE 601                                NEW YORK CITY NY 10022-5676             CLEARWATER MN 55320-1321
NEW YORK CITY NY 10036-3201
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  14 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
PENELOPE STEVEN RAKES                    PREFERRED ONE INSURANCE                  PARCEL PRO LLC
6201 MILDRED AVE                         COMMERCIAL COLLECTORS INC                PO BOX 419398
EDINA MN 55436-2606                      PO BOX 337                               BOSTON MA 02241-9398
                                         MONTROSE MN 55363-0337




PAT DAY                                  PATRICIA EBBERT                          PAULA MURRAY
10632 UTICA ROAD                         3806 ABBOTT AVE S                        725 MINNESOTA STREET
BLOOMINGTON MN 55437-2854                MINNEAPOLIS MN 55410-1035                MONTICELLO MN 55362-5800




PAWNWORKS                                PITNEY BOWES GLOBAL FINANCIAL SERVICES   PLASTICREST PRODUCTS INC
1301 RIVERWOOD DR                        LLC                                      4519 W HARRISON ST
UNIT 1                                   27 WATERVIEW DRIVE                       CHICAGO IL 60624-3099
BURNSVILLE MN 55337-1547                 SHELTON CT 06484-4301




PRECIOUS JEWELRY                         RQC LTD                                  REBECCA M BJORNSON
PO BOX 5381                              370 S YOUNGS ROAD                        5343 PORTLAND AVENUE SOUTH
NEW YORK NY 10185-5381                   WILLIAMSVILLE NY 14221-7092              MINNEAPOLIS MN 55417-1722




REBECCA M BJORNSON                       RENEE LINDQUIST                          RICHARD DAHLIN
5343 PORTLAND AVE                        8680 MAGNOLIA CT                         4652 BLUEBELL TRAIL N
MINNEAPOLIS MN 55417-1722                212                                      MEDINA MN 55340-4573
                                         EDEN PRAIRIE MN 55344-6677




RICHARD L DAHLIN                         RIO GRANDE                               ROBERT C KLEIN ASSOC
4652 BLUEBELL TRAIL N                    7500 BLUEWATER ROAD NW                   8900 PENN AVE S
MEDINA MN 55340-4573                     ALBUQUERQUE NM 87121-1962                SUITE 101
                                                                                  MINNEAPOLIS MN 55431-2099




ROBERT J STRUYK TRUSTEE                  ROBIN YOUNG                              ROFFERS GROUP LLC
DORSEY WHITNEY                           5124 NOLAN DRIVE                         218 WASHINGON AVE N
401 E EIGHTH ST SUITE 319                MINNETONKA MN 55343-8900                 SUITE 220
SIOUX FALLS SD 57103-7031                                                         MINNEAPOLIS MN 55401-2215




ROGER POMEROY                            RUTH A AND RAYMOND A REISTER             RUTH A AND RAYMOND A REISTER
8050 PENNSYLVANIA RD                     CHARITABLE TR                            CHARITABLE TR
BLOOMINGTON MN 55438-1135                401 E 8TH ST                             ERIN BRYAN ESQ
                                         SUITE 319                                DORSEY WHITNEY LLP
                                         SIOUX FALLS SD 57103-7031                50 SOUTH SIXTH STREET SUITE 1500
                                                                                  MINNEAPOLIS MN 55402-1553




RUTH LORDAN                              S KASHI                                  SARAH SIVRIGHT
6453 BARRIE ROAD                         175 GREAT NECK ROAD                      5051 DREW AVE S
EDINA MN 55435-2301                      SUITE 204                                MINNEAPOLIS MN 55410-2026
                                         GREAT NECK NY 11021-3313
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  15 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
SCOTT A HOLDAHL                          SOMERSET MFG INC                        SUSAN BEISANG
705 E 57TH ST                            36 GLEN COVE ROAD                       4 FALCON LANE
MINNEAPOLIS MN 55417-2424                ROSLYN HEIGHTS NY 11577-1703            NORTH OAKS MN 55127-6317




SALLY BRUTGER                            SALLY R BRUTGER                         SANDI CALVELAGE
7314 PENN AVE S                          7314 PENN AVE S                         10727 LINDAHL BLUFFS TRAIL
RICHFIELD MN 55423-2821                  RICHFIELD MN 55423-2821                 BLOOMINGTON MN 55420-5652




SARAH ROCKLER                            SCOTT BROWN                             SCOTT H RUDD
2950 DEAN PARKWAY APT 1901               4132 VERNON AVE S                       7300 GALLAGHER DRIVE
MINNEAPOLIS MN 55416-4428                STE 207                                 APT 311
                                         ST LOUIS PARK MN 55416-3193             EDINA MN 55435-3104




SHARON CAREY                             SHEILA HAGSTROM                         SIMON G JEWELRY INC
5237 16TH AVE S                          10391 108TH PLACE N                     WILLIAM J STAVOLE
MINNEAPOLIS MN 55417-1813                MAPLE GROVE MN 55369-2638               TUCKER ELLIS LLP
                                                                                 950 MAIN AVENUE SUITE 1100
                                                                                 CLEVELAND OH 44113-7213




SIMON G                                  SOFER JEWELRY LLC                       SOFER JEWELRY LLC
528 STATE ST                             65 ROOSEVELT AVENUE                     555 FIFTH AVE
GLENDALE CA 91203-1524                   SUITE 103A                              NEW YORK NY 10017-2416
                                         VALLEY STREAM NY 11581-1106




SOMERSET MANUFACTURING                   SPARK CREATIONS INC                     STACIE OLSON
36 GLEN COVE ROAD                        10 W 46TH ST                            5300 FARLEY AVE SE
EAST HILLS NY 11577-1703                 NEW YORK NY 10036-4515                  DELANO MN 55328-8156




STAR TRIBUNE                             STARDUST DESIGN                         STEVEN I HILSENRATH
650 3RD AVE S                            550 SOUTH HILL ST                       65 ROOSEVELT AVENUE
SUITE 1300                               SUITE 967                               SUITE 103A
MINNEAPOLIS MN 55488-0002                LOS ANGELES CA 90013-2429               VALLEY STREAM NY 11581-1106




STRINGING BY LUCY                        SUSAN ENGELKING                         SUSAN HAYNES
8850 RIVER HEIGHTS WAY                   565 EBEN COURT                          CO KATHY SANDLIN
INVER GROVE HEIGHTS MN 55076-3478        STILLWATER MN 55082-3702                9324 PARK AVENUE SOUTH
                                                                                 BLOOMINGTON MN 55420-3835




SUSAN K ENGELKING                        SUSAN MCINTOSH                          SUSAN SCHAEFER
565 EBEN COURT                           1405 NE 4TH PLACE                       1920 1ST STREET SOUTH
STILLWATER MN 55082-3702                 FORT LAUDERDALE FL 33301-1371           1806
                                                                                 MINNEAPOLIS MN 55454-1270
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  16 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
SUSAN USTIPAK                            TAMMY SCHOENROCK                        TARA CLARK
6301 UPPER 44TH ST N                     26820 WOODLANDS PKWY                    4808 ROLLING GREEN PKWY
SAINT PAUL MN 55128-2519                 ZIMMERMAN MN 55398-7603                 EDINA MN 55436-1348




TARYN NELSON                             THE ESTATE OF FRANKLIN S SUNBERG        TAMMY SCHOENROCK NEILSON
514 AMERICAS WAY 5751                    CO MARK A SUNBERG                       26820 WOODLANDS PKWY
BOX ELDER SD 57719-7600                  17 MERILANE AVENUE                      ZIMMERMAN MN 55398-7603
                                         EDINA MN 55436-1335




TARYN NELSON                             TAVA CLARK                              TENNIE CHUBB
1915 CASA DEL RIO                        4808 ROLLING GREEN PARKWAY              13432 WAHBURN AVENUE S
194                                      EDINA MN 55436-1348                     BURNSVILLE MN 55337-2193
BENSON AZ 85602-7539




TENNIE L CHUBB                           TERESA FLEMING                          THOMAS W VON KUSTER JR
13432 WASHBURN AVE S                     4035 WEST 65TH STREET                   5413 WOODCREST DR
BURNSVILLE MN 55337-2193                 122                                     MPLS MN 55424-1649
                                         EDINA MN 55435-1749




TOM GREENSHIELDS                         TRANS ALARM INC                         TRAVELERS BUSINESS INSURANCE
2920 HIGHLAND CT                         PO BOX 776146                           PO BOX 660317
MOUND MN 55364-8500                      CHICAGO IL 60677-6146                   DALLAS TX 75266-0317




                                                                                 EXCLUDE
TWIN CITY STAFFING                       US BANK
PO BOX 120474                            PO BOX 5229                             US TRUSTEE
NEW BRIGHTON MN 55112-0018               CINCINNATI OH 45201-5229                1015 US COURTHOUSE
                                                                                 300 S 4TH ST
                                                                                 MINNEAPOLIS MN 55415-3070




VICKY SLOMIANY                           VINOANDES LLC                           WILLIAM AND MARILYN KUEHL
4604 BRUCE AVE                           5127 IRVING AVENUE SOUTH                1524 CREEK LANE
EDINA MN 55424-1123                      MINNEAPOLIS MN 55419                    NORTHFIELD MN 55057-3403
                                         MINNEAPOLIS MN 55419-1125




WALTER DONNELLY                          WELLS FARGO VENDOR FINANCIAL SERVICES   WENDY LEGGE
6 ACADEMY WAY S                          LLC                                     4100 COFFMAN LANE
SAINT PETERSBURG FL 33711-5130           ATTN BANKRUPTCY ADMIN                   MINNEAPOLIS MN 55406-3644
                                         PO BOX 13708
                                         MACON GA 31208-3708




WILLIAM J STAVOLE                        WILLSON DECLARATION OF TRUST            YEDDA MARKS
TUCKER ELLIS LLP                         CO WENDY LEGGE                          4508 GARRISON LANE
950 MAIN AVENUE SUITE 1100               4100 COFFMAN LANE                       EDINA MN 55424-1847
CLEVELAND OH 44113-7213                  MINNEAPOLIS MN 55406-3644
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 198SERVED
                                            Filed
                                                VIA09/14/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL09/14/20 15:59:13    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  17 of 17 NOTICE THROUGH THE CM/ECF SYSTEM
                                         EXCLUDE
ZINA                                                                             IPFS CORPORATION CHANDLER
470 BEVERLY DRIVE                        CHAD A KELSCH                           LISA RENEE CHANDLER
BEVERLY HILLS CA 90212-4402              KELSCH LAW FIRM PA                      30 MONTGOMERY STREET
                                         3350 ANNAPOLIS LANE N                   SUITE 501
                                         STE C                                   JERSEY CITY NJ 07302-3821
                                         PLYMOUTH MN 55447-5389



                                         EXCLUDE
JOHN D LAMEY III                                                                 RENEE LINDQUIST
980 INWOOD AVENUE NORTH                  NAUNI JO MANTY                          8680 MAGNOLIA TRAIL 212
OAKDALE MN 55128-6625                    MANTY ASSOCIATES PA                     EDEN PRAIRIE MN 55344-6677
                                         150 SOUTH FIFTH STREET
                                         SUITE 3125
                                         MINNEAPOLIS MN 55402-4200




RALPH V MITCHELL
LAPP LIBRA THOMSON STOEBNER PUSCH
120 SOUTH 6TH STREET SUITE 2500
MINNEAPOLIS MN 55402-5155
